Citation Nr: 0021710	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a right wrist disorder.

Entitlement to a higher rating for seborrheic dermatitis, 
initially assigned a 10 percent evaluation, effective from 
September 1997.

Entitlement to a higher rating for tendonitis of the left 
wrist, initially assigned a zero percent evaluation, 
effective from September 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1988 to 
September 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1998 and later RO decisions that denied service 
connection for tinnitus; denied the claim for service 
connection for a right wrist disorder as not well grounded; 
granted service connection for seborrheic dermatis and 
assigned a 10 percent evaluation for this condition, 
effective from September 1997; and granted service connection 
for tendonitis of the left wrist and assigned a zero percent 
rating, effective from September 1997.  A September 1999 
hearing officer decision granted service connection for 
tinnitus and this matter is not for appellate consideration.

The issues of entitlement to a higher rating for seborrheic 
dermatitis, initially assigned a 10 percent evaluation, 
effective from September 1997; and entitlement to a higher 
rating for tendonitis of the left wrist, initially assigned a 
zero percent evaluation, effective from September 1997, are 
discussed in the remand section of this decision.



FINDING OF FACT

The veteran was treated for a right wrist condition in 
service and a tendonitis of the right wrist was suspected at 
the time of a VA treatment shortly after service indicating a 
reasonable possibility of a valid claim for service 
connection for a right wrist disorder and that the claim is 
plausible.


CONCLUSION OF LAW

The claim for service connection for a right wrist disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a right wrist disorder; that is, 
evidence which shows that this claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claim.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Service medical records show that the veteran was treated for 
right wrist problems.  The post-service medical records and 
his testimony at a hearing indicate that he has had 
continuous problems with his right wrist since an injury in 
service, and that right wrist tendonitis was suspected at the 
time of his VA treatment in April 1999.  The evidence raises 
the reasonable possibility of a valid claim for service 
connection for a right wrist disorder and indicates that this 
claim is plausible.  Therefore, the Board finds that the 
claim for service connection for a right wrist disorder is 
well grounded.



ORDER

The claim for service connection for a right wrist disorder 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim for service connection for a right wrist 
disorder is well grounded, VA has the duty to assist the 
veteran in the development of pertinent facts with regard to 
this claim.  38 C.F.R. § 5107(a).

While the VA report of the veteran's treatment in April 1999 
indicates that tendonitis of the right wrist was suspected, a 
right wrist condition was not found at his VA medical 
examination in December 1998 and a VA report of EMG 
(electromyography) of both upper extremities in July 1999 
shows no neurological deficits and that "tendonitis from 
PTS" was suspected.  The overall evidence is unclear as to 
the nature of the veteran's right wrist condition and as to 
the etiology of any such condition.  Under the circumstances, 
he should undergo VA orthopedic and neurological examinations 
to determine the nature and extent of any right wrist 
disability, and to obtain an opinion as to the etiology of 
any right wrist condition found.  Horowitz v. Brown, 5 Vet. 
App. 217 (1993).

A statement from the veteran dated in October 1999 and his 
testimony indicate that his left wrist tendonitis has 
worsened and that he has neurological deficits and pain 
associated with this condition.  VA has the duty to provide 
the veteran with an examination to obtain sufficient clinical 
findings to determine the severity of the left wrist 
condition.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded that case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

A statement from the veteran dated in October 1999 and his 
testimony indicate that his skin condition worsens at times 
and that various symptoms were not present at the time of his 
VA skin examination in December 1998.  It is the judgment of 
the Board that the veteran should undergo another VA skin 
examination to determine the current severity of this 
condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the nature and 
extent of any right wrist condition, and 
to determine the severity of his left 
wrist tendonitis.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiners should give fully reasoned 
opinions as to the etiology of any right 
wrist condition found, including whether 
it is at least as likely as not that this 
condition is related to the right wrist 
condition treated in service or to the 
service-connected left wrist condition.  
If a service connected disability 
(tinnitus, seborrheic dermatitis, 
tendonitis of the left wrist, flatfeet, 
and bilateral hearing loss) aggravated 
the right wrist condition, the level of 
disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The examiners should 
support all opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case.  
In order to assist the examiners in 
providing the requested information, the 
claims folder must be made available to 
them and be reviewed prior to the 
examinations.

The examiners should express opinions as 
to the severity of the left wrist 
tendonitis, including impairment caused 
by pain or weakness.  Specifically, the 
examiners should express opinions as to 
whether or not there is severe painful 
motion or weakness of the left wrist.  
The examiners should state whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the left wrist is used repeatedly 
over a period of time.  The examiners 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his seborrheic dermatitis.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should state 
whether the dermatitis is disfiguring, 
and if so, the extent, and whether there 
is exudation or constant itching, 
extensive lesions, or exfoliation or 
ulceration, and if so, its extent.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder must be made available to him or 
her and be reviewed prior to the 
examination.

3.  After the above development, the RO 
should adjudicate the claim for service 
connection for a right wrist disorder and 
review the claims for higher ratings for 
seborrheic dermatitis and tendonitis of 
the left wrist.  The review of the claim 
for a higher rating for tendonitis of the 
left wrist should reflect consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

4.  If any action taken remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be give the opportunity to 
respond before the file is returned to 
the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals


 



